     Case 3:19-cv-00709-MMD-CLB Document 92
                                         94 Filed 08/19/20 Page 1 of 4



 1   Douglas R. Brown, Esq. (SBN 7620)               Michael D. Hoy, Esq. (SBN 2723)
     Lemons, Grundy & Eisenberg                      Hoy Chrissinger Kimmel Vallas, PC
 2   6005 Plumas Street, Third Floor                 50 W. Liberty St., Suite 840
     Reno, Nevada 89519                              Reno, Nevada 89501
 3                                                   Email: mhoy@nevadalaw.com
     Email: drb@lge.net
 4                                                   Counsel for Defendant Robin Rumbaugh
     Kevin D. Hartzell (pro hac vice)
 5   Brooke H. McCarthy (pro hac vice)
     Kutak Rock LLP                                  Patrick R. Leverty, Esq. (SBN 8840)
 6   1650 Farnam Street                              William R. Ginn, Esq. (SBN 6989)
     Omaha, NE 68102-2186                            Leverty & Associates Law Chtd.
 7   Email: kevin.hartzell@kutakrock.com             832 Willow Street
     Email: brooke.mccarthy@kutakrock.com            Reno, Nevada 89502
 8                                                   Email: pat@levertylaw.com
     Counsel for Plaintiff ALPS Property &           Email: bill@levertylaw.com
 9   Casualty Insurance Company
10                                                   Counsel for the Kalicki Collier Defendants

11
                          IN THE UNITED STATES DISTRICT COURT
12
                               FOR THE DISTRICT OF NEVADA
13
   ALPS PROPERTY & CASUALTY
14 INSURANCE COMPANY,                                      Case No. 3:19-cv-00709-MMD-CLB

15                Plaintiff,
                                                          STIPULATION TO EXTEND
16
     v.                                                DEADLINE IN REVISED DISCOVERY
17                                                      PLAN AND SCHEDULING ORDER
     KALICKI COLLIER, LLP; et al.,                         FOR PARTIES TO SERVE
18                                                        RULE 26(a)(2)(D) REBUTTAL
                  Defendants.                              EXPERT DISCLOSURES
19
                                                                  (FIRST REQUEST)
20

21          Plaintiff ALPS Property & Casualty Insurance Company (“ALPS”), Defendants Kalicki
22   Collier, LLP, John A. Collier, and James A. Kalicki (together, “KC Defendants”), and
23   Defendant Robin Rumbaugh (“Rumbaugh” and together with ALPS and the KC Defendants,
24   “Parties”), pursuant to LR IA 6-1, LR 7-1, LR 26-1, and LR 26-4, hereby stipulate and
25   respectfully request the Court extend the deadline in the Revised Discovery Plan and
26   Scheduling Order (ECF No. 62) regarding Fed. R. Civ. P. 26(a)(2)(D) rebuttal expert
27   disclosures from September 3, 2020 to September 24, 2020.
28
                                                 1
     Case 3:19-cv-00709-MMD-CLB Document 92
                                         94 Filed 08/19/20 Page 2 of 4



 1
            As good cause and in support of this Stipulation, the Parties state:
 2
            (1)     On April 3, 2020, the Court entered a Revised Discovery Plan and Scheduling
 3
     Order in this matter. (ECF No. 62). In the Revised Discovery Plan and Scheduling Order, the
 4
     deadline for initial expert disclosures under Fed. R. Civ. P. 26(a)(2) was July 23, 2020; the
 5
     deadline for the Parties to file Fed. R. Civ. P. 26(a)(2)(D) rebuttal expert disclosures is
 6
     September 3, 2020. (Id. ¶ 2).
 7
            (2)     By correspondence dated July 10, 2020, the KC Defendants informed ALPS of
 8
     Defendant John A. Collier’s intent to seek leave to file breach of contract and bad faith
 9
     counterclaims against ALPS. (ECF No. 80-6).
10
            (3)     On July 23, 2020, the KC Defendants served the Parties with their Rule 26(a)(2)
11
     initial expert disclosures. (ECF No. 91-1).
12
            (4)     Prior to July 10, 2020, ALPS was not aware of the KC Defendants’ intent to
13
     seek leave to file a bad faith counterclaim against ALPS. The KC Defendants’ motion for
14
     leave to file counterclaims against ALPS (ECF No. 80) is fully briefed and pending before the
15
     Court. Because a ruling on the KC Defendants’ motion for leave to file counterclaims is not
16
     expected prior to September 3, 2020, ALPS has been diligently preparing its rebuttal expert
17
     disclosures and requires a few additional weeks to complete its disclosures. To that end, ALPS
18
     requested the KC Defendants and Rumbaugh agree to a three-week extension on the deadline to
19
     serve rebuttal expert disclosures, up to and including September 24, 2020.                  On
20
     August 19, 2020, the KC Defendants and Rumbaugh agreed to the extension.
21
            (5)     This is the Parties’ first request to extend the Rule 26(a)(2)(D) rebuttal expert
22
     disclosure deadline. The three-week extension will not affect any other deadlines in the
23
     Revised Discovery Plan and Scheduling Order.
24
            WHEREFORE, the Parties respectfully request that the Court approve this Stipulation
25
     and extend the deadline in the Revised Discovery Plan and Scheduling Order regarding Fed. R.
26
     Civ. P. 26(a)(2)(D) rebuttal expert disclosures from September 3, 2020 to September 24, 2020.
27

28
                                                     2
     Case 3:19-cv-00709-MMD-CLB Document 92
                                         94 Filed 08/19/20 Page 3 of 4



 1
            Jointly submitted: August 19, 2020.
 2

 3   /s/ Brooke H. McCarthy                           /s/ Michael D. Hoy
     Kevin D. Hartzell (pro hac vice)                 Michael D. Hoy, Esq.
 4   Brooke H. McCarthy (pro hac vice)                Nevada State Bar No. 2723
     KUTAK ROCK LLP                                   Hoy Chrissinger Kimmel Vallas, PC
 5                                                    50 W. Liberty St., Suite 840
     1650 Farnam Street
     Omaha, NE 68102-2186                             Reno, Nevada 89501
 6
     Email: kevin.hartzell@kutakrock.com              Email: mhoy@nevadalaw.com
 7   Email: brooke.mccarthy@kutakrock.com             Counsel for Defendant Robin Rumbaugh

 8   Douglas R. Brown, Esq. (SBN 7620)                 /s/ Patrick R. Leverty
     Lemons, Grundy & Eisenberg                       Patrick R. Leverty, Esq. (SBN 8840)
 9                                                    William R. Ginn, Esq. (SBN 6989)
     6005 Plumas Street, Third Floor
     Reno, Nevada 89519                               Leverty & Associates Chtd.
10                                                    832 Willow Street
     Email: drb@lge.net
11                                                    Reno, Nevada 89502
     Counsel for Plaintiff ALPS Property &            Email: pat@levertylaw.com
12   Casualty Insurance Company                       Email: bill@levertylaw.com
                                                      Counsel for the Kalicki Collier Defendants
13

14

15

16
                                                         IT IS SO ORDERED:
17

18
                                                         UNITED STATES MAGISTRATE JUDGE
19

20                                                       DATED:     August 19, 2020
21

22

23

24

25

26

27

28
                                                  3
     Case 3:19-cv-00709-MMD-CLB Document 92
                                         94 Filed 08/19/20 Page 4 of 4



 1
                                    CERTIFICATE OF SERVICE
 2
            I hereby certify that on August 19, 2020, I electronically filed the foregoing with the
 3
     Clerk of Court using the CM/ECF system, which will send notification of such filing to all
 4
     counsel of record.
 5

 6                                                        s/ Brooke H. McCarthy
                                                          Brooke H. McCarthy
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     4
